Plaintiff in error, Butch Killion, was convicted in the county court of Kay county of the illegal transportation of intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of 30 days. The appeal was lodged in this court on July 21, 1922.
The cause was finally submitted on November 8, 1923. No brief has been filed in behalf of plaintiff in error, and *Page 422 
no appearance was made to orally argue the cause at the time of its submission. Under rule 9 of this court this appeal may therefore be considered as abandoned.
However, we have examined the record, and find there is sufficient evidence to support the verdict and that the accused in other respects was accorded a fair trial.
The judgment of the trial court is therefore affirmed.